Kupferman, J. P.,
dissents in a memorandum as follows: I would reverse and remand for resentencing on the lesser included offense of receiving unlawful gratuities. The defendant, a court clerk in the Traffic Summons Part, was convicted of bribe receiving in the second degree, a class D felony (Penal Law, § 200.10). However, the evidence demonstrates that he in no way exercised any decision-making power or took any discretionary action. He received a benefit for engaging in conduct he was otherwise required to perform, and therefore he is guilty of receiving unlawful gratuities, a class A misdemeanor (Penal Law, *465§ 200.35). An undercover operator of the office of the Special Prosecutor sought assistance from this court clerk. There is no evidence other than that he acquired money for giving advice and assisting the undercover operator in the proceedings which terminated substantially favorably for the undercover operator. The determination was by the Judge who presided, and there is no indication of any undue influence by the court clerk.